SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 F O R M6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of August 2014 Commission File Number001-35571 Gold Standard Ventures Corp. (Name of Registrant) Suite 610 – 815 West Hastings Street, Vancouver, B.C., Canada V6C 1B4 (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F SForm 40-F * Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): * Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):* Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes* No S If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Each of the exhibits in this Report on Form 6-K is being incorporated by reference into the Registrant’s Registration Statement on Form F-3, File No. 333-196751, as amended or supplemented. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Gold Standard Ventures Corp. (Registrant) By: /s/Richard Silas Name: Richard Silas Title: Corporate Secretary Date: August 25, 2014 EXHIBITS Exhibit 99.1 Material Change Report, dated August 19, 2014, describing the information contained in the press releases attached hereto as Exhibits 99.2 and 99.3 Exhibit 99.2 Press release, dated August 13, 2014, announcing that the Company has entered into an underwriting agreement with a syndicate of underwriters led by Macquarie Capital Markets Canada Ltd. and including Loewen, Ondaatje, McCutcheon USA Limited, Tempest Capital Corp. and HC Wainwright & Co. LLC to sell and distribute a total of 9,000,000 common shares of the Company at a price of US$0.64 per share to raise gross proceeds of US$5,760,000 Exhibit 99.3 Press release, dated August 19, 2014, announcing that the Company has closed its previously announced public offering of 9,850,000 common shares of the Company, including 850,000 common shares issued on partial exercise of the over-allotment option, at a price of US$0.64 per share for gross proceeds of US$6,304,000 (the “Offering”)
